                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the         Case No. 0:18-cv-01020 (WMW/LIB)
Heirs and Next-of-Kin of Abby
Rudolph, deceased,

                   Plaintiff,

vs.

Clay County, Minnesota, et al.,

                   Defendants.


                      AFFIDAVIT OF ANDREW A. WOLF


Exhibit 10: Clay County Jail Surveillance Video-Camera 20 Holding Hallway,
            October 31, 2016.
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the              Case No. 0:18-cv-01020 (WMW/LIB)
Heirs and Next-of-Kin of Abby
Rudolph, deceased,

                     Plaintiff,

vs.

Clay County, Minnesota, et al.,

                     Defendants.


      PLACEHOLDER FOR CLAY COUNTY JAIL SURVEILLANCE VIDEO-
           CAMERA 20 HOLDING HALLWAY, OCTOBER 31, 2016



      This document is a Placeholder for the following item(s) which are filed in
               conventional or physical form with the Clerk's Office.

Affidavit of Andrew A. Wolf, Exhibit 10: Clay County Jail Surveillance Video-
               Camera 20 Holding Hallway, October 31, 2016.

This filing was not e-filed for the following reason(s):

Affidavit of Andrew A. Wolf, Exhibit 10 is a Non Graphical/Textual Computer
File (video) on CD or other media.
